department of the treasury internal_revenue_service washington d c dec ep katy tax_exempt_and_government_entities_division u ll xxkxkxkxkkxkxkk oooo attn xxxxxxx legend state a plan x group b employees board c director d statute m statute n plan w dear - kk this letter is in response to your request for a private_letter_ruling dated as supplemented by correspondence dated and submitted on your behalf by your authorized representative concerning whether pian x is a governmental_plan under sec_414 of the internal_revenue_code code the following facts and representations were made in support of your ruling_request plan x is a defined_benefit_plan created by state a pursuant to statute m plan x was created effective as an amendment and continuation of plan w the continuation of plan w under a new name plan x was mandated by section of statute m plan x received its most recent determination as to its qualified status under sec_401 a of the code in a favorable determination_letter dated page -2- the purpose of plan x was to provide membership to additional political subdivisions and or agencies of state a the plan document that relates to plan x is the relevant sections of statute m section of statute m provides that the overall responsibility for the administration of plan x resides in board c section provides that board c shall be composed of thirteen members the assistant_commissioner of public safety of state a the director of state a finance or his designee three members to be appointed by the governor of state a one of whom shall be a retired member of plan x one member ‘to be appointed by the speaker of the state a house of representatives one member to be appointed by the president pro tempore of the state a senate two members of the highway patrol division and one member of the communication division of the department of public safety one member of the state a bureau of investigation one member of the state a bureau of narcotics and dangerous drugs control and one member of the alcoholic beverage laws enforcement commission elected by and from the membership of plan x among its responsibilities board c is responsible for the policies and rules for the general administration of plan x section h of statute m provides that board c shall appoint an executive director director d who shall be responsible to board c subject_to the policy direction of board c director d shall be the managing and the administrative officer of plan x and as such shall have charge of the office records supervision and direction of the employees of plan x section a of statute m provides that board c shall have the responsibility for the management of plan x section a of statute m provides that board c shall discharge its duties with respect to plan x solely in the interest of the participants of plan x and their beneficiaries as well as for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of administering plan x section g of statute m provides that board c shall compile a quarterly financial report of all of the funds in plan x on a fiscal_year basis the report shall be compiled pursuant to uniform reporting standards prescribed by the state a pension commission for all state retirement systems the report shall include several relevant measures of investment value including acquisition_cost and current fair_market_value with appropriate summaries of total holdings and returns the report shall be distributed to the governor of state a the state a pension commission the legislative service bureau the speaker of the state a house of representatives and the president pro tempore of the state a senate section h of statute m provides that after july and before october of each year board c shall publish an annual report pursuant to the uniform reporting standards prescribed by the state a pension commission for all state retirement systems the report shall be submitted to the governor of state a the speaker of the state a house pages of representatives the president pro tempore of the state a senate the state a pension commissioner and the members of plan x the annual report shall cover the operation of plan x during the past fiscal_year including income disbursements and the financial condition of plan x at the end of the fiscal_year the annual financial statements must be audited and filed in accordance with the requirements set forth for financial statement audits in statute n sec_212a of statute n provides that all government entities shall have an audit in accordance with generally accepted auditing standards for fiscal years ending after date all government entities receiving public funds that are included in the reporting entity of state a shall file a copy of the audit with the director of state finance no later than four months after the end of the fiscal_year of the government_entity statute n further provides that reporting entities of state a include all government entities included in the state a comprehensive annual financial report the government entities included in the state a reporting entity shall be determined by the director of state a finance using criteria set by the governmental accounting standards board you represent that plan x is subject_to statute n and is audited in accordance with the requirements of statute n the primary source of contributions to plan x is from participating state a agencies in the form of group b employees’ contributions which are picked up by the state a agency under sec_414 of the code as well as state a agency contributions on behalf of such employees and employee contributions equal to eight percent of the actual base salary vehicle inspection fees five percent of state a taxes collected by the state a insurance commissioner on insurance premiums is contributed to plan x section a of statute m provides that all employee and employer contributions and dedicated revenues shall be deposited in the state a treasury in addition to a percentage of motor_vehicle agency fees and section of statute m defines the group b employees who are eligible to participate in plan x group b employees are all law enforcement officers of state a agencies as named in section of statute m you represent that these designated state a agencies constitute the participating employers who participate in plan x the state agencies that constitute the participating employers do not have a choice about participating in plan x the state a legislature determines which agencies will be participating employers in plan x only the state a legislature has the power to include additional agencies or remove existing agencies as participating employers of plan x the only beneficiaries of plan x are group b employees and their beneficiaries as defined in statute m based on the aforementioned facts you have asked for a ruling that plan x is a governmental_plan under sec_414 of the code oye sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that the federal or state government has over the organization’s everyday operations other facts include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit with respect to the first factor of revrul_89_49 section of statute m which created plan x specifically states that plan x is established as a plan for the payment of retirement benefits and certain medical and hospital expenses of members of plan x thus there is specific_legislation creating plan x with respect to the second factor of revrul_89_49 plan x does not receive specific funding from state a plan x is a contributory pension_plan and is funded with group b employees’ contributions that are picked up by state a participating agencies under sec_414 of the code as well as state a participating agency contributions made on behalf of the group b employees and employee contributions equal to eight percent of the actual base salary further plan x receives five percent of state a taxes collected on insurance premiums by the state a insurance commissioner in addition to a percentage of motor_vehicle agency fees and vehicle inspection fees is charged with the general with respect to the third factor of revrul_89_49 state a exercises considerable control_over plan x through board c board c administration and management of plan x board c consists of thirteen members the assistant_commissioner of public safety of state a the director of state a finance or his designee three members to be appointed by the governor of state a one of whom shall be a retired member of plan x one member to be appointed by the speaker of the state a house of representatives one member to be appointed by the president pro tempore of the state a senate two members of the highway patrol division and one member of the communication division of the department of public safety one member of the state a bureau of investigation one member of the state a bureau of narcotics and dangerous drugs control and one member of the alcoholic beverage laws enforcement commission elected by and from the membership of plan x page -5- board c also appoints director d who is the managing and administrative officer of plan x and who is responsible for the day-to-day operation of plan x board c under the direction of director d is required under sections g and h of statute m to make quarterly and annual financial reports on the financial condition of plan x and to submit such reports to the governor of state a and other state a officials further state a exercises oversight authority over plan x’s operations by the requirement that the annual financial statements be audited and filed in accordance with the requirements found in statute n a state a statue that prescribes the rules for audits of government entities with respect to the fourth factor of revrul_89_49 group b employees are not considered to be direct employees of state a rather a participating agency as designated in section of statute m that is required to participate in plan x and that makes contributions to plan x on behalf of its group b employees is a participating employer and the direct employer of the group b employees a participating agency that participates in plan x is then subject_to all the rules regulations and policies enacted by board c board c is responsible for the policies and rules for the general administration of plan x in view of the foregoing we conclude that plan x is a governmental_plan for purposes of sec_414 of the code no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code no opinion is expressed as to the validity of the pick up arrangement of plan x under sec_414 of the code this ruling is based on the assumption that plan x is qualified within the meaning of sec_401 a of the code and its related trust is tax-exempt under sec_501 a at all time relevant to this ruling a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact se t ep ra t at sincerely yours signed joyce ls fluyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter notice
